UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6199



LEE ROY SMITH,

                                              Plaintiff - Appellant,

          versus


MICKEY E. RAY, Warden, FCI Edgefield; J. D.
CASTILLO, Health Services Administrator at FCI
Edgefield; JOSE A. SERANNO, MD and Clinical
Director at FCI Edgefield; JUAN F. CARMONA,
JR., Lieutenant at FCI Edgefield; LISA
MORGAN-JOHNSON, Counselor at FCI Edgefield;
RICK FOX, Unit Manager at FCI Edgefield;
DOUGLAS    HOLFORD,   Contracted    Orthopedic
Specialist at FCI Edgefield,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-01-239-2-18)


Submitted:   May 1, 2002                      Decided:   June 3, 2002


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee Roy Smith, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lee Roy Smith appeals from the dismissal of his Bivens v. Six

Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388

(1971) action.      We have reviewed the district court’s opinion            and

find no reversible error.        Thus, we affirm substantially on the

reasoning of the district court.          Smith v. Ray, No. CA-01-239-2-18

(D.S.C. Dec. 14, 2001).         Additionally, with regard to Smith’s

retaliation claim, Smith alleges that prison officials retaliated

against him on the basis of his past administrative grievances and

to prevent him from filing future grievances.                However, because

access   to   the   grievance   procedure     is   not   a   constitutionally

protected right, Smith’s claim must fail.              See Adams v. Rice, 40

F.3d 72, 74 (4th Cir. 1994). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court   and    argument     would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      2